DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 12/30/2020. Claims 1-2, and 4-18 are currently pending and have been examined. Claim 3 is cancelled.  Claims 1-2 and 4-13 have been amended. Claims 14-18 have been added. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-11, 14, and 17-18 are a system, claim 12 and 15 is a method, and claim 13 and 16 is a computer readable medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite acquire specification information of the target user from another user that specifies display information, determine whether the position of the target user is within a predetermined distance, output the display information based on the specification information and the position of the target user, and display the content.  The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a signage apparatus, a sensor, a controller with a processor to acquire specification information of the target user, the position of the target user, output the display information when a user is within a predetermined distance from the signage apparatus. The additional elements of “acquire specification information of the target user” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional elements are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending advertising and receiving operational information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of information on a sign.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “acquire specification information of the target user” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0049) does not provide any indication that the “acquire specification information of the target user” and stored in a database is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
 With respect to dependent claims 2-11 and 14-18, the claims have been considered, but merely add additional data processing limitations and do not integrate the judicial exception into a practical application. Claim 2 recites the determination of the timing in which the information is displayed, claims 3 recites who pays for the information to be displayed, claims 4 and 5 recite the detection of a person and the display of the information based on the detection, claims 6 and 7 recite the detection of the person and the display information based on the timing designated by a user, claims 8-11 recite the visual recognition of information of the user and displaying the information based on the number of times the information was displayed. Claims 14-16 merely recite where the sign in within the vicinity of the road and the target user is within the car. Claim 17 and 18 merely recite the information used to identify a target person. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (U.S. Pat. No. 9293042) in view of Kohanim (U.S. Pub. 20060129451)
Regarding claims 1, 12 and 13, Wasserman teaches:
An information system comprising:
At least one signage apparatus configured to display content (shown in 300C); 
A sensor configured to detect a position of a target user; and (sensor in Col. 7 lines 14-25)
 a controller which includes at least one processor, the controller being configured to (claim 1) (Figure 1):
An information processing method causing a computer to execute (claim 12):
A non-transitory storage medium stored with an information processing program, the information processing program causing a processor, a sensor and at least one signage apparatus to (claim 13) (Figure 1):
Acquire specification information of the target user […]display information to be displayed on the signage apparatus, the specification information: (a) being inputted via an input unit; and (“Referring now to FIG. 6 a diagram is shown illustrating a first device 600 in an electronic display system, such as an electronic display system, intermediary server, or advertising server in communication with a plurality of data source servers 610-615. As discussed above in FIGS. 2-5B, in certain embodiments, various data sources may be accessed to retrieve vehicle data, individual data, driving data, and the like, corresponding to the vehicles and individuals approaching certain roadside displays and other display devices”, Col. 23 lines 25-65; The Examiner has interpreted the inputted data as the plurality of sources inputted into the electronic display system 600)
and stored in a predetermined database, and (b) including information specifying the target user […] user to read or view the display information that is displayed on the signage apparatus (targeting user’s specific to the particular vehicle in Col. 8 lines 45-55, Col. 10 lines 15-35);
determine whether the position of the target user is within a predetermined distance from the signage apparatus (“A portion of the analysis in step 204 may include determining beginning and ending times for specific digital content ( e.g., an advertisement or other message) to be displayed on an electronic roadside display. If the digital content is targeted for individuals within a single vehicle, then the beginning display time and ending display time may correspond to the earliest and latest times that content on the roadside display will be visible to the vehicle's occupants. These times may be calculated based on the relative positions and orientations of the vehicle and the electronic roadside display, the speed of the vehicle, the size of the electronic roadside display (including font and image size of the specific content to be displayed), and measurements of the current outdoor visibility (e.g., based on the current time of day, weather conditions, etc.).”, Col. 9 lines 60-Col. 10 lines 15, Col. 21 lines 45-60);
output the display information to the sign age apparatus at a predetermined timing (“A portion of the analysis in step 204 may include determining beginning and ending times for specific digital content ( e.g., an advertisement or other message) to be displayed on an electronic roadside display. If the digital content is targeted for individuals within a single vehicle, then the beginning display time and ending display time may correspond to the earliest and latest times that content on the roadside display will be visible to the vehicle's occupants. These times may be calculated based on the relative positions and orientations of the vehicle and the electronic roadside display, the speed of the vehicle, the size of the electronic roadside display (including font and image size of the specific content to be displayed), and measurements of the current outdoor visibility (e.g., based on the current time of day, weather conditions, etc.).”, Col. 9 lines 60-Col. 10 lines 15, Col. 21 lines 45-60) based on: (i) the specification information stored in the predetermined database, and (ii) the position of the target user being within the predetermined distance from the signage apparatus (“vehicle and individual characteristics determined based on the image and video data from cameras 302a and other sensors, the system in FIG. 3A may include a local database to store and track additional characteristics and driving data. For example, a local data storage at the electronic display 300a may store data for passing vehicles, such as vehicle identifying information (e.g., license plate state and number), the time the date the vehicle passed the electronic display 300a, the vehicle's speed, acceleration, steering, and lane positioning, the number of passengers in the vehicle, etc. Each time a vehicle is detected approaching the electronic display 300a, the vehicle's identifying information may be identified and used to retrieve data from the local data storage relating to the vehicle's previous trips.”, Col. 15 lines 20-50);
 and display the content in the display information on the signage apparatus before the target user (display content in 702).
While Wasserman teaches the display of information on a billboard based on the data related to the targeted user, the reference does not expressly disclose:
Acquire specification information of the target user from another user that specifies display information 
including information specifying the target user who is designated by the another user
However Kohanim teaches:
Acquire specification information of the target user from another user that specifies display information ; including information specifying the target user who is designated by the another user (“By allowing users to actively select an advertiser to sponsor each billboard message and deliver the message to selected friends, family, and contacts, the message and advertisement are targeted at a particular audience and have greater value.”, Paragraph 0042)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the selection of display information in Wasserman to include Acquire specification information of the target user from another user that specifies display information; including information specifying the target user who is designated by the another user, as taught in Kohanim, in order to allow personalized messages for display. 
Regarding claim 2, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
wherein the predetermined timing is a timing at which the target user visually recognizes the display information displayed on the signage apparatus. (“A portion of the analysis in step 204 may include determining beginning and ending times for specific digital content ( e.g., an advertisement or other message) to be displayed on an electronic roadside display. If the digital content is targeted for individuals within a single vehicle, then the beginning display time and ending display time may correspond to the earliest and latest times that content on the roadside display will be visible to the vehicle's occupants. These times may be calculated based on the relative positions and orientations of the vehicle and the electronic roadside display, the speed of the vehicle, the size of the electronic roadside display (including font and image size of the specific content to be displayed), and measurements of the current outdoor visibility (e.g., based on the current time of day, weather conditions, etc.).”, Col. 9 lines 60-Col. 10 lines 15, Col. 21 lines 45-60). 
Regarding claims 4-5, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
wherein the controller is further configured to: output the display information to the signage apparatus based on the target user […] (Shown in Figure 3C and 3D).
While Wasserman teaches the display of information on a billboard based on the data related to the targeted user, the reference does not expressly disclose:
[…] based on the target user designated by another user 
However Kohanim teaches:
[…] based on the target user designated by another user (“By allowing users to actively select an advertiser to sponsor each billboard message and deliver the message to selected friends, family, and contacts, the message and advertisement are targeted at a particular audience and have greater value.”, Paragraph 0042)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the selection of display information in Wasserman to include […] based on the target user designated by another user, as taught in Kohanim, in order to allow personalized messages for display. 
Regarding claims 6-7, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
wherein the controller is further configured to: 
acquire of a timing designated by another user; and (“A portion of the analysis in step 204 may include determining beginning and ending times for specific digital content ( e.g., an advertisement or other message) to be displayed on an electronic roadside display. If the digital content is targeted for individuals within a single vehicle, then the beginning display time and ending display time may correspond to the earliest and latest times that content on the roadside display will be visible to the vehicle's occupants. These times may be calculated based on the relative positions and orientations of the vehicle and the electronic roadside display, the speed of the vehicle, the size of the electronic roadside display (including font and image size of the specific content to be displayed), and measurements of the current outdoor visibility (e.g., based on the current time of day, weather conditions, etc.).”, Col. 9 lines 60-Col. 10 lines 15, Col. 21 lines 45-60). 
output the display information to the signage apparatus at the timing designated by the user. (Shown in Figure 3C and 3D).
Regarding claims 14-16, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
Wherein the signage apparatus is provided in a vicinity of a road or thoroughfare, and the target user is within a vehicle that travels on the road or thoroughfare. (“A portion of the analysis in step 204 may include determining beginning and ending times for specific digital content ( e.g., an advertisement or other message) to be displayed on an electronic roadside display. If the digital content is targeted for individuals within a single vehicle, then the beginning display time and ending display time may correspond to the earliest and latest times that content on the roadside display will be visible to the vehicle's occupants. These times may be calculated based on the relative positions and orientations of the vehicle and the electronic roadside display, the speed of the vehicle, the size of the electronic roadside display (including font and image size of the specific content to be displayed), and measurements of the current outdoor visibility (e.g., based on the current time of day, weather conditions, etc.).”, Col. 9 lines 60-Col. 10 lines 15, Col. 21 lines 45-60).
Regarding claim 17, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
wherein the information to specify the target person is an automobile registration number of a vehicle possessed by the target person. (registration in Col. 8 lines 25-50).
Regarding claim 18, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
wherein the information to specify the target person is an identification information terminal device possessed by the target person (on board vehicle device, Col. 8 lines 25-50).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (U.S. Pat. No. 9293042) in view of Kohanim (U.S. Pub. No. 20060129451) in further view of Sherer (U.S. Pub. 20160314490).
Regarding claims 8-11, Wasserman in view of Kohanim teaches the limitations set forth above and Wasserman further discloses:
acquire of visual recognition information with respect to the display information displayed on the signage apparatus, […] (“Determinations that a vehicle is near or approaching an electronic roadside display, or that it will be near an electronic roadside display in the near future, may be performed in various different ways, either by a single computing device or a combination of multiple devices in an electronic roadside display system. For example, a computing device or system positioned along a roadside may use cameras, motion sensors 15 and proximity sensors to detect the approach of a vehicle and retrieve identifying information for the vehicle and/or passengers. For instance, a roadside motion detector and camera system located at or near electronic roadside display may be able to detect approaching vehicles and receive vehicle-specific identification information, such as the vehicle's license plate number and state, VIN, registration tag, etc.”, Col. 7 lines 9-24; targeted advertisements to passengers in the vehicles in Col. 10 lines 15-55);
accumulate histories of the visual recognition information with respect to the display information displayed on the signage apparatus; and (Pattern of previous trips passing the display, Col. 7 lines 55-Col. 8 lines 25).
While Wasserman teaches the display of information on a billboard based on the data related to the targeted user, the reference does not expressly disclose:
from the target user or from the another user that designated the target user
However Kohanim teaches:
from the target user or from the another user that designated the target user (“By allowing users to actively select an advertiser to sponsor each billboard message and deliver the message to selected friends, family, and contacts, the message and advertisement are targeted at a particular audience and have greater value.”, Paragraph 0042)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the selection of display information in Wasserman to include from the target user or from the another user that designated the target user, as taught in Kohanim, in order to allow personalized messages for display. 
While Wasserman teaches the display of information on a billboard based on the data related to the targeted user and Kohanim teaches the creation of a message by a user for display, the references do not expressly disclose:
output message information set previously together with the display information, when the accumulated visual recognition information with respect to the display information arrives at a certain number of times.
However Sherer teaches:
output message information set previously together with the display information, when the accumulated visual recognition information with respect to the display information arrives at a certain number of times (“This is best explained with several examples. Example one is a series of ads, which are pieces to a story, designed to heighten suspense and climax at the point of the advertisement. Each piece will be presented five times to each target before proceeding to the next ad. At any point in time, Joe may be presented with ad three while Sally is presented with ad eight, since she has progressed farther in the series.”, Paragraph 0098).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the presentation of content on billboard in Wasserman in view of Kohanim to include output message information set previously together with the display information, when the accumulated visual recognition information with respect to the display information arrives at a certain number of times, as taught in Sherer, in order to minimize the cost of advertisement presentation while maximizing the profit (par. 0099). 
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 7-10): Rejection under 35 USC 101
With respect to the remarks directed to “Contrary to the Office Action's assertions, the claimed features do not constitute a method of organizing human activity”, the Examiner asserts that the claims do fall into this category as the claims are clearly directed to managing behaviors of user in order to target them with advertisements and the claims consider the relationships of users in order to target advertisements. 

With respect to the remarks directed to “Under Step 2A, Prong Two, the claimed features are not "directed to" an abstract idea, and instead, integrate the alleged judicial exception into a practical application, i.e., an improvement to technology”, the Examiner asserts that the limitations recited as features to solve an alleged technological problem are merely data collection and application of the data in order to target advertisements. The alleged improvement of prevent the signage apparatus from ineffectively displaying
information to the target user from another user when the target user is not within the predetermined timing and the predetermined distance from the signage apparatus is a business solution not a technological solution. 
With respect to the remarks directed to example 23, the Examiner asserts that the example 23 is reconfiguring the interface itself and improving the interface itself. This is not the case in the instant application. The instant application is making a business determination on which advertisement to show and when, not the manner in which the interface is operating. 
Applicant’s Remarks (pages 11-13): Rejection under 35 USC 102/103
The rejection under 35 USC 102 has been withdrawn and now all claims are rejected under 35 USC 103. The claims are still rejected using Wasserman, however to address the claims as amended the claims are now rejected using Kohanim which allows a user to have a message sponsored by an advertiser for display to a friend or family member. 
As the remarks are directed to Wasserman not teaching “target person who is designated by the another user”, the Examiner is using Kohanim to teach this new limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        3/2/21